            Case 5:20-cv-03655-MSG Document 10 Filed 10/09/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY PARKER,                            :
    Plaintiff,                             :
                                           :
       v.                                  :      CIVIL ACTION NO. 20-CV-3655
                                           :
LEHIGH COUNTY DOMESTIC                     :
RELATIONS SECTION,                         :
     Defendant.                            :

                                          ORDER

       AND NOW, this 9th day of October, 2020, upon consideration of Plaintiff Anthony

Parker’s Motions to Proceed In Forma Pauperis (ECF Nos. 4 & 5), and pro se Amended Complaint

(ECF No. 6), it is hereby ORDERED that:

       1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.       The Complaint is DEEMED filed.

       3.       The Complaint is DISMISSED WITH PREJUDICE for the reasons discussed in

my accompanying Memorandum Opinion.

       4.       The Clerk of Court shall mark this case CLOSED.


                                           BY THE COURT:



                                           /s/ Mitchell S. Goldberg
                                           MITCHELL S. GOLDBERG, J.
